DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated June 30, 2022 and is accepted.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on April 25, 2022, after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
4.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on June 30, 2022. Claim 1 has been amended; claims 2-20 are new. 
Upon entry of the amendments, claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
5.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 

Allowable Subject Matter
6.	Claims 1-20 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Xiong et al. (US 2016/0226639) and Yi (US 2020/0067676) are generally directed to various aspects of the UE to receive a resource allocation for a PUCCH in a PUCCH region separate from a legacy PUCCH region and reserved for non-legacy UEs, wherein the UE transmits a frequency hopping PUCCH in the PUCCH region and uses shortened PUCCH format to accommodate an extended retuning time by puncturing a first and last symbol of at least one slot, and if retuning, the UE will drop a sounding reference signal transmission in the next subframe; and the UE that receives a configuration for the rate matching either UE-specifically or cell-specifically, and, if the configuration is received UE-specifically, the rate matching is performed only on unicast data, and, if the configuration is received cell-specifically, the rate matching is performed on broadcast data and the unicast data. 
However, in consideration of the amendment with arguments/remarks and the terminal disclaimer filed on June 30, 2022, the information disclosure statement submitted on April 25, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6receive, from a base station via a radio resource control (RRC) signaling, a sounding reference signal (SRS) configuration including: information on a start symbol position for an SRS transmission, wherein the start symbol position is one of last six symbols in a slot; information on a number of at least one symbol for the SRS transmission, wherein the number of the at least one symbol is 1, 2, or 4; and information on a repetition number for the SRS transmission, wherein the repetition number is smaller than or equal to the number of the at least one symbol,” as specified in claim 1. 
Claim 11 includes similar limitations.
 “6transmit, to a terminal via a radio resource control (RRC) signaling, a sounding reference signal (SRS) configuration including: information on a start symbol position for an SRS transmission, wherein the start symbol position is one of last six symbols in a slot; information on a number of at least one symbol for the SRS transmission, wherein the number of the at least one symbol is 1, 2, or 4; and information on a repetition number for the SRS transmission, wherein the repetition number is smaller than or equal to the number of the at least one symbol,” as specified in claim 6. 
Claim 16 includes similar limitations.
Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473